PER CURIAM.
Now this day come the parties by their counsel, and this cause now comes on to be heard on the printed record and briefs of counsel and on oral arguments by Harold B. Hood, counsel for appellant, and by A. J. Hudson, counsel for appellee, and the court having heard the same, and it appearing to the court that the elaims of the patent sued on are invalid, it is now here ordered, adjudged, and decreed 'by this court’that the decree of the District Court of the United States for the Southern District of Indiana, Indianapolis Division, in this cause be, and the same is hereby, reversed, with costs; and that this cause be, and the same is hereby, remanded to the said District Court, with direction to dismiss the bill of complaint for the reason that the patent in suit is invalid.